By the Court.

“ We think it would be too precipitate “ to hurry on the trial at this term, notwithstanding the “ informality of the affidavit oí the prisoner: he was ar- “ rested the day before yesterday on this charge and the “ Grand Jury sent up the Bill yesterday; besides, it is “ nearly the close of the term: v/e will, under all the cir- “ cumstances, adjourn it over to the next term, and at that “ time lake such order upon it as the case may require: *18“ ™ t^ie mean t™6; iet the prisoner take care to use every “ means in his power to procure his testimony from Bosu (on) ]f ¡Ie has.any,” “